OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by *67this court on March 24, 1976, under the name Robert Thomas Chandler. The Supreme Court of the State of Oregon suspended the respondent from the practice of law for a period of 63 days by decision dated April 22, 1987. Although the respondent was personally served with a notice pursuant to 22 NYCRR 691.3 informing him that he had the right to file a verified statement setting forth certain enumerated defenses to this proceeding and that by doing so he would have a right to demand a hearing, the respondent has failed to appear or answer in this proceeding.
Generally stated, the misconduct in Oregon involved the respondent’s failure to cooperate in the investigation of a complaint, neglect of legal matters entrusted to him, and failure to promptly pay to a client funds to which the client was entitled.
After reviewing the record of the proceeding in Oregon, we find the respondent guilty of professional misconduct. Accordingly, the respondent should be and hereby is suspended from the practice of law for a period of one year effective forthwith and until the further order of this court.
Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.